DETAILED ACTION
1.	This office action is in response to communication filed on 08/11/2022. Claims 1-7 and 18-19 have been canceled. Claim 21-28 have been added. Claims 8-17 and 20-28 are pending on this application.

Response to Arguments
2.	Applicant’s arguments, with respect to the rejection(s) of claim(s) 8, 13, 15 and 20 have been fully considered and are persuasive.  Therefore, the previous rejection previous office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view previous cited reference Sun et al. Pub. No. 2004/0164911.
Applicant's arguments filed claim(s) 8, 15 and 20 have been fully considered but they are not persuasive.
Under remarks, applicant argued " Sun does not teach or suggest a small cell base station. The notebook computer of Sun, and the planar circuit board antenna thereof cited as the recited "radio", are plainly not comparable to the claimed small cell base station and the interpretation that those skilled in the art would reach upon review of Applicant's specification. For example, Applicant discusses in the specification of the present application "small cell base stations" as follows: [0004] In order to increase capacity, cellular operators have, in recent years, been deploying so-called "small cell" cellular base stations. A small cell base station refers to a low-power base station that may operate in the licensed and/or unlicensed spectrum that has a much smaller range than a typical "macrocell" base station. A small cell base station may be designed to serve users who are within short distances from the small cell base station (e.g., tens or hundreds of meters).. Small cell base stations typically employ an antenna that provides full 360 degree coverage in the azimuth plane and a suitable beamwidth in the elevation plane to cover the designed area of the small cell. Small cells are fully integrated base stations with radio modules that vary in output power  [0004] Small cells are fully integrated base stations with radio modules that vary in output power. Small cells are typically deployed at relatively low heights compared to macro cells (in some cases, between about 35 to about 50 feet above ground level and occasionally as high as about 70 feet). 
The notebook computer of Sun, and its network card, are not comparable to the claimed "small cell base station." Instead, the network card of Sun is configured to provide a "notebook" (laptop computer) integral with the network card with the capability of transmitting and receiving wireless signals to and from wireless access points. In other words, the wireless-enabled notebook computer of Sun might communicate with a base station, and even a small cell base station, but the wireless-enabled notebook computer of Sun is not itself a small cell base station. Because the notebook computer of Sun is not a small cell base station, it would not have been obvious to a person of ordinary skill in the art to conceive the subject matter of Claims 8, 13, 15 and 20 (each of which recites a cellular base station) based on Sun. Nor would a person of ordinary skill in the art have had a reasonable expectation of success in achieving the invention based on the teachings of Sun. The various secondary references failed to overcome the shortcomings of Sun: namely, that Sun discloses a device that is so different in kind than that recited in the claims that these references do not and cannot provide the necessary teachings to support a proper rejection under Section 103. In view of the foregoing, Applicant respectfully requests that the rejections under Section 103 be withdrawn”. Examiner respectful disagrees from the following:
The subject matter that described the small cell-based station in paragraph 0004 of applicant’s specification are not in the claimed invention.   The claimed invention do not distinct the small cell base station of the claim over the small station “network card” of Sun, because claims 8, 13, 15 and 20 have clearly defined the small cell base station comprising a radio and an antenna; therefore, any integrated circuit that comprising a radio and an antenna is a small cell based station. Since the integrated circuit 54 in Fig. 2 of Sun that comprising a radio (562; paragraph 0016) and at least one antenna (561) the meets the definition of small cell-based station, which had defined by claimed invention; therefore, the integrated circuit of 54 of Sun is a small cell-based station as claimed.   
Furthermore, in general of wireless communication, the small cell base station is construed as an electrical unit or electrical station in communication with an antenna that transmitting or receiving a radio frequency signal. In Sun, the small based station 54 discloses an electrical unit in communication with an antenna that transmitting or receiving a radio frequency signal frequency signal via an antenna for digital display of Sun.  
Since the claims are the invention not the specification, applicant needs to incorporated the subject matter that described the small cell-based station in paragraph 0004 of applicant’s specification into the claims to distinct from the integrated circuit 54 of Sun.
The “small cell base station” is not in claim 8.
From above, based on Sun clearly discloses a small cell base station in communication with radio frequency signal for a digital displaying; One ordinary skill in the art have had a reasonable expectation of success in achieving the invention based on the teachings of Sun. The various secondary references overcome the shortcomings of Sun: namely, that Sun discloses a electrical station comprising an radio and an antenna than that recited in the claims that these references provide the necessary teachings to support a proper rejection under Section 103. In view of the foregoing, the rejections under Section 103 are sustain in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 8, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. Pub. No. 2004/0164911 in view of Loban et al. U.S. patent No. 5,612,741.
Regarding claim 8, Fig. 2 of Sun et al. discloses an apparatus (50) comprising: a digital display device (display of 050) comprising a digital display (digital display 50) and a base station (integrated circuit of 54) comprising a radio (562; paragraph 0016) and at least one antenna (561) mounted on a surface of the digital display device (surface of digital displaying of 50); wherein at least one component (561 component of 562 component) of the base station (55) is concealed from view (561 and 562 are concealed from view by 541) by a concealment device (conceal device of 541). However, Sun et al. do not disclose display device (54) fixed to a mounting structure.
Fig. 1 of Loban et al. discloses a display device (displaying device of 10) fixed to a mounting structure (16, 14).
Sun et al. and Loban et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Loban et al. into Sun et al. for the purpose of proving billboard is capable of providing complex video graphics with high contrast ratios. It can provide message changes on command through landline, cellular phone, satellite relay or other wireless communication links; within the commercial advertising billboard industry it will allow the use of computer video control to change graphics easily and quickly, as desired. Advertisements, public service announcements or traffic conditions can be displayed in near real time from remote locations since images can be downloaded via the communication links and displayed at pre-programmed time slots, if desired (Col. 1 lines 38-49 of Loban et al.).

Regarding claim 9. Sun et al. combined with Loban et al. as applied to claim 8 above, Fig. 2 of Sun et al. further discloses wherein the concealment device (conceal device 541) comprises a radome (541; radome is a structure protecting radar equipment and made from material transparent to radio waves) that is dimensioned to conceal from view the radio and the least one antenna (541 dimensioned to conceal the radio 562 and the antenna 561). 
Regarding claim 11. Sun et al. combined with Loban et al. as applied to claim 8 above, Fig. 2 of Sun et al. further discloses wherein the concealment device (conceal device 541) is the digital display (display of 54), said digital display (the display device 54) being dimensioned to conceal from view the radio and the least one antenna (541 dimensioned to conceal the radio 562 and the antenna 561).  
Regarding claim 12. Sun et al. combined with Loban et al. as applied to claim 8 above, Fig. 2 of Sun et al. further discloses wherein the antenna (561) is mounted on an exterior surface of the housing (exterior surface of housing 542).  
Regarding claim 13. Fig. 2 of Sun et al. discloses an apparatus (50) comprising: a display device (display of 50) comprising a housing (housing of display panel 542) and an advertising display (advertising display of 542); and a small cell base station (based station of 54) comprising at least one antenna (561) and a radio (562; paragraph 0016); wherein the small cell base station(based station of 54)  is mounted to the housing (housing of display panel 542); and wherein the radio (562)  and antenna (561) are concealed from view  (concealed from view by 541) when  the small cell base station (561, 562) is mounted to the housing (housing of display panel 542). However, Sun et al. do not disclose display device (542) fixed to a mounting structure.
Fig. 1 of Loban et al. discloses a display device (displaying device of 10) fixed to a mounting structure (16, 14).
Sun et al. and Loban et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Loban et al. into Sun et al. for the purpose of proving billboard is capable of providing complex video graphics with high contrast ratios. It can provide message changes on command through landline, cellular phone, satellite relay or other wireless communication links; within the commercial advertising billboard industry it will allow the use of computer video control to change graphics easily and quickly, as desired. Advertisements, public service announcements or traffic conditions can be displayed in near real time from remote locations since images can be downloaded via the communication links and displayed at pre-programmed time slots, if desired (Col. 1 lines 38-49 of Loban et al.).

Regarding claim 14. Sun et al. combined with Loban et al. applied to claim 13, above, Fig. 2 of Sun et al. further discloses wherein the advertising display (advertising display of panel 542) is an electrically-powered advertising display (electrical power of 54 for advertising display panel 542).  
Regarding claim 15. Fig. 2 of Sun et la. discloses an apparatus (50) comprising: a display device (display device 50)  comprising a housing (housing of advertising display panel 542;) and an advertising display (advertising display panel 542); and a small cell base station (based station of 54)  comprising at least one antenna (56) , a power distribution center (power distribute center for display device 54; all electrical display device need power to operate) and a radio (562; paragraph 0016); wherein the small cell base station(561, 562)  is mounted to the housing (housing of display panel 542); and wherein the radio (562) , power distribution center (power distribute center of 562 )  and antenna (561) are concealed from view (concealed from the view by 541) when the small cell base station(561, 562) is mounted to the housing (housing of display panel 542). However, Sun et al. do not disclose display device (54) fixed to a mounting structure.
Fig. 1 of Loban et al. discloses a display device (displaying device of 10) fixed to a mounting structure (16, 14).
Sun et al. and Loban et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Loban et al. into Sun et al. for the purpose of proving billboard is capable of providing complex video graphics with high contrast ratios. It can provide message changes on command through landline, cellular phone, satellite relay or other wireless communication links; within the commercial advertising billboard industry it will allow the use of computer video control to change graphics easily and quickly, as desired. Advertisements, public service announcements or traffic conditions can be displayed in near real time from remote locations since images can be downloaded via the communication links and displayed at pre-programmed time slots, if desired (Col. 1 lines 38-49 of Loban et al.).

 Regarding claim 16. Sun et al. combined with Loban et al. further discloses wherein the advertising display (display panel 542) is an electrically-powered advertising display (this is inherent to display panel 542; because all electrical display needs electrical-power to operate) and is connected to the power distribution center (power distribution of electrical display device 541). 

5.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. combined with Loban et al. as applied to claim 9 above, in further view of Chistyakov et al. Pub. No. 2015/0303585.
Regarding claim 10, Sun et al. combined with Loban et al. as applied to claim 9 above, Fig. 2 of Loan et al. further discloses the antenna (561s) comprising a plurality of antennas (561s) but does not disclose antennas (561) arranged to provide a quasi-omni directional antenna beam in an azimuth plane.
Fig. 1 of Chistyakov et al. discloses antenna comprises a plurality of antennas (X) arranged to
provide a quasi-omni directional antenna beam in an azimuth plane (paragraph 0005).
Sun et al./Loban et al. and Chistyakov et al. are common subject matter of antennas; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching to Chistyakov et al. into Sun et al. for the purpose of coverage of broad range of azimuth angles for the antennas (paragraph 0005 of Chisyakov et al.).

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. combined with Loban et al. as applied to claim 16 above, and further in view of Lasier et al. Pub. No. 2015/0349399.
Fig. 2 of Sun et al. combined with Loban et al. applied to claim 16 above does not discloses wherein the power distribution center (power distribution of display device 541) comprises optical fiber connected with the radio.
Fig. 2 of Lasier et al.  discloses power distribution center (106) comprises optical fiber (paragraph 0027) connected with the radio (radio module 104; paragraph 0034) for digital display device (130; paragraph 0040).
Sun et al./Loban et al. and of Lasier et al. common subject matter of antennas for advertising display; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching to Lasier et al. et al. into Sun et al./Loban et al.  for the purpose of providing distribute power via fiber optic cable as suggested in paragraph 0027 of Lasier et al.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. Pub. No. 2004/0164911 in view of Rutherford et al. Pub. No. 2005/0282586.
Fig. 2 of Sun et al. discloses an apparatus (50) comprising:   Page 4 of 9a display device (display device 54)  comprising a housing (541) and an advertising display panel (display panel 542)  positioned in the housing (housing 541); and a small cell base station (561, 562) comprising at least one antenna (561) and a radio (562; paragraph 0016); wherein the radio (562) is mounted within the housing (541); and wherein the radio (562) and antenna (561) are concealed from view (concealed from the view by 541).
However, Sun et al. does not disclose the adverting display panel comprising: first and second advertising display panels positioned on opposite sides of the housing; wherein the radio is mounted between the first and second advertising display panels.
Fig. 2A and Fig. 2B of Rutherford et al. discloses disclose an apparatus (200) comprising a housing (housing of displaying 208 and 212) and first (208) and second (212) advertising display panels positioned on opposite sides of the housing (housing of advertising displaying 208 and 212); and a radio module (232, 224 in Fig. 2B) is mounted between the first (display 208) and second (display 212) advertising display panels (208, 212).
Sun et al. and Rutherford et al. are common subject matter of displaying device; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rutherford et al.  et al. into Sun et al. for the purpose of provides the viewing the advertise on the opposite direction as suggested by Fig. 2 of Rutherford et al. 

8.	Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. Pub. No. combined with Loban et al. applied to claims 8 and 13 and 15 above, in further view of Kennard Pub. No. 2014/0378047.
Sun et al. Pub. No. combined with Loban et al. applied to claims 8 and 13 and 15 above does not discloses wherein the base station further comprises a baseband unit or wherein the base station is operatively connected with a backhaul network.  
Fig. 1 of Kennard Pub. disclose a base station (106-1, 160-2, 160-3) comprising a baseband unit (BBU 114) or wherein the base station (106-1, 160-2, 160-3) is operatively connected with a backhaul network (116).  
Sun et al./Loban and Kennard are common subject matter of base station for wireless communication; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Kennard into Sun et al./Loban for the purpose of provides radio access networks and, more particularly, fronthaul networks used in radio access networks as suggested by Kennard in paragraph 0003.

9.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. Pub. No. combined with Rutherfor et al. applied to claim 20 above, in further view of Kennard Pub. No. 2014/0378047.
Sun et al. Pub. No. combined with Rutherfor et al. applied to claim 20 above does not disclose wherein the base station further comprises a baseband unit or wherein the base station is operatively connected with a backhaul network.  
Fig. 1 of Kennard Pub. disclose a base station (106-1, 160-2, 160-3) comprising a baseband unit (BBU 114) or wherein the base station (106-1, 160-2, 160-3) is operatively connected with a backhaul network (116).  
Sun et al./ Rutherfor et al.  and Kennard are common subject matter of displaying device base station for wireless communication; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Kennard into Sun et al./ Rutherfor et al.  for the purpose of provides radio access networks and, more particularly, fronthaul networks used in radio access networks as suggested by Kennard in paragraph 0003. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/11/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845